                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RONNIE J. CAVAZOS,                                  Case No. 18-cv-07697-DMR (PR)
                                                         Petitioner,
                                   8
                                                                                             ORDER OF TRANSFER
                                                  v.
                                   9

                                  10     TAMMY FOSS, Warden,
                                                         Respondent.
                                  11

                                  12          Petitioner, a state prisoner currently incarcerated at Salinas Valley State Prison, has filed
Northern District of California
 United States District Court




                                  13   this pro se petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254, challenging the

                                  14   validity of his conviction obtained in the Stanislaus County Superior Court. Dkt. 1. He has

                                  15   neither paid the filing fee nor filed an in forma pauperis application.

                                  16          On December 24, 2018, the Clerk of the Court informed Petitioner that this action has been

                                  17   assigned to the undersigned Magistrate Judge.1 Dkt. 3.

                                  18          A petition for a writ of habeas corpus made by a person in custody under the judgment and

                                  19   sentence of a state court of a State which contains two or more federal judicial districts may be

                                  20   filed in either the district of confinement or the district of conviction. See 28 U.S.C. § 2241(d).

                                  21   The district court where the petition is filed, however, may transfer the petition to the other district

                                  22   in the furtherance of justice. See id. Federal courts in California traditionally have chosen to hear

                                  23   petitions challenging a conviction or sentence in the district of conviction. See Dannenberg v.

                                  24   Ingle, 831 F. Supp. 767, 767 (N.D. Cal. 1993); Laue v. Nelson, 279 F. Supp. 265, 266 (N.D. Cal.

                                  25   1968). If the petition is directed to the manner in which a sentence is being executed, e.g., if it

                                  26   involves parole or time credits claims, the district of confinement is the preferable forum. See

                                  27
                                              1
                                  28            To date, Petitioner has not yet returned the form indicating whether he consents to or
                                       declines magistrate judge jurisdiction in this action.
                                   1   Habeas L.R. 2254-3(a); Dunne v. Henman, 875 F.2d 244, 249 (9th Cir. 1989).

                                   2           Here, Petitioner challenges a conviction and sentence incurred in the Stanislaus County

                                   3   Superior Court, which is within the venue of the Eastern District of California. Therefore, the

                                   4   United States District Court for the Eastern District of California has jurisdiction over this matter.

                                   5           Pursuant to 28 U.S.C. § 1406(a) and Habeas L.R. 2254-3(b), and in the interest of justice,

                                   6   this action is TRANSFERRED to the United States District Court for the Eastern District of

                                   7   California.2 Therefore, the Clerk shall transfer the case forthwith.

                                   8           If Petitioner wishes to further pursue this action, he must either pay the $ 5.00 filing fee or

                                   9   complete the in forma pauperis application required by the United States District Court for the

                                  10   Eastern District of California, and mail it to that district.

                                  11           IT IS SO ORDERED.

                                  12   Dated: February 8, 2019
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                DONNA M. RYU
                                  15                                                            United States Magistrate Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                               2
                                  28             Venue transfer is a non-dispositive matter and, thus, it falls within the scope of the
                                       jurisdiction of the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(A).
                                                                                         2
